Name: Council Regulation (EEC) No 914/87 of 30 March 1987 amending Regulations (EEC) No 4044/86, (EEC) No 4045/86, (EEC) No 4046/86, (EEC) No 4047/86 and (EEC) No 4048/86 opening, allocating and providing for the administration of Community tariff quotas for certain agricultural products originating in the Canary Islands
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  tariff policy
 Date Published: nan

 No L 89/4 Official Journal of the European Communities 1 . 4. 87 COUNCIL REGULATION (EEC) No 914/87 of 30 March 1987 amending Regulations (EEC) No 4044/86, (EEC) No 4045/86, (EEC) No 4046/86, (EEC) No 4047/86 and (EEC) No 4048/86 opening, allocating and providing for the administration of Community tariff quotas for certain agricultural products originating in the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, those Regulations should, in addition, be supplemented by an indication of the quota duties applicable during the new period in question and provision should be made that the quantities imported during that new period under the tariff quotas in question will also be deducted from the annual quota volumes adopted pursuant to those defi ­ nitive arrangements, Having regard to the Act of Accession of Spain and Portugal and in particular Article 4 of Protocol 2 annexed thereto, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4044/86 is hereby amended as follows : Whereas, by its Regulations (EEC) No 4044/86, (EEC) No 4045/86, (EEC) No 4046/86, (EEC) No 4047/86 and (EEC) No 4048/86 (*), the Council opened and allocated between the Member States Community tariff quotas for certain agricultural products originating in the Canary Islands ; whereas the validity of those Regulations was limited to the period from 1 January to 31 March 1987, preceding the entry into force of the definitive tariff arrangements which were to be adopted in this field ; whereas those definitive arrangements cannot be brought into force by 1 April 1987 and therefore the validity of the abovementioned Regulations should therefore be prolonged for a period which, taking into account the time limits required by the procedures in force, should extend until 31 May 1987 ; whereas certain provisions of 1 . In Article 1 ( 1 ) (a), the date '31 March 1987 is replaced by '31 May 1987'. 2. The table appearing in Article 1 ( 1 ) (a) is replaced by the following : 'Order No CCT heading No Description Quota volume (tonnes) Quota duties 09.0417 07.01 M Tomatoes, originating in the Canary Islands 165 645  From 1 January to the end of February  From 1 March to 14 May  From 15 to 31 May 4,4 %, subject to a minimum of 0,8 ECU per 100 kg net .8,8 %, subject to a minimum of 1,6 ECU per 100 kg net 14,4 % subject to a minimum of 2,8 ECU per 100 kg net 09.0419 07.01 PI Cucumbers, originating in the Canary Islands 28 663  From 1 January to 15 May  From 16 to 31 May 12,8 % 16% 09.0421 07.01 T II Aubergines, originating in the Canary Islands 3 819 12,8 % ' (') OJ No L 377, 31 . 12. 1986, pp. 8 to 27. 1 . 4. 87 Official Journal of the European Communities No L 89/5 3. In Article 1 (4). the date '1 April 1987' is replaced by '1 June 1987 . 4. In Article 2(2), the date '31 March 1987' is replaced by '31 May 1987'. 5. In Article 4, the date '31 March 1987' is replaced by '31 May 1987'. Article 2 Regulation (EEC) No 4045/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) (a), the date '31 March 1987' is replaced by '31 May 1987'. 2. The table appearing in Article 1 ( l)(a) is replaced by the following : 'Order No CCT heading No Description Quota volume (tonnes) Rate of duties % 09.0413 07.01 All New potatoes, originating in the Canary Islands 6 642  From 1 January to 15 May 11,2 I  From 16 to 31 May 15,7 09.0415 08.01 D Avocados, originating in the Canary Islands 2 060 3' 3 . In Article 1 (3), the date '1 April 1987 is replaced by '1 June 1987'. 4. In Article 2(2), the date '31 March 1987' is replaced by '31 May 1987'. 5. In Article 4, the date '31 March 1987' is replaced by '31 May 1987'. 1 . In Article 1 ( 1 ), the date '31 March 1987 is replaced by the date '31 May 1987'. 2. In Article 1 (3), the date '1 April 1987' is replaced by '1 June 1987'. 3 . In Article 2 (2), the date '31 March 1987' is replaced by '31 May 1987'. 4. In Article 4, the date '31 March 1987' is replaced by '31 May 1987'. Article 3 Article 5 Regulation (EEC) No 4048/86 is hereby amended as follows : 1 . In Article 1 (1 ), the date '31 March 1987' is replaced by '31 May 1987'. Regulation (EEC) No 4046/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), the date '31 March 1987' shall be replaced by '31 May 1987'. 2. In Article 1 (4), the date '1 April 1987' shall be replaced by '1 June 1987'. 3. In Article 2(2), the date '31 March 1987' shall be replaced by '31 May 1987'. 2. In Article 1 (3), the date '1 April 1987 is replaced by '1 June 1987'. 3 . In Article 2 ( 1 ), the date '31 March i987' is replaced by '31 May 1987'. 4. In Article 4, the date '31 March 1987, is replaced by '31 May 1987'. 4. In Article 4, the date '31 March 1987 shall be replaced by '31 May 1987'. Article 4 Article 6 Regulation (EEC) No 4047/86 is hereby amended as follows : This Regulation shall enter into force on 1 April 1987. No L 89/6 Official Journal of the European Communities 1 . 4. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1987. For the Council The President P. DE KEERSMAEKER